Exhibit 20Press release issued February 10, 2015 For Immediate Release February 10, 2015 BOWL AMERICA REPORTS INCREASED SECOND QUARTER EARNINGS Bowl America Incorporated today reported earnings for its fiscal 2015 second quarter ended December 28, 2014, increased to $.09 per share from $.07 per share in the prior year period. Earnings for the current and prior year six-month periods were $.03 and $.01 per share, respectively. Current year quarterly improvements in food and beverage sales and decreases in operating expenses were responsible for the increase. To date we have escaped the snow storms wreaking havoc in the East, with minor snow fall causing few cancellations. Last year snow storms disrupted business in December and continued to into the third quarter causing league postponements, the loss of open play revenue and high snow removal expense. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com . BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Twenty-six weeks ended December December December December Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest, dividend and other income Earnings from continuing operations before taxes Earnings from continuing operations Earnings (loss) from discontinued operations, net of tax - - ) Net Earnings $ Comprehensive earnings (loss) $ ) Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 12/28/14 12/29/13 ASSETS Total current assets including cash and short-term investments of $2,094 & $3,760 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
